Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugan (US Patent 4,649,348).	With reference to claim 1, Flugan teaches a magnetic resonance measurement apparatus comprising a first LC circuit configured to form an oscillating magnetic field that causes an object to exhibit magnetic resonance (Fig. 3, Fig. 6), wherein 	the first LC circuit includes a parallel connection assembly including a diode (Fig. 6, 32), 	the parallel connection assembly further includes a diode connected, in parallel and in reverse direction, to the diode, or an inductor connected in parallel to the diode (Fig. 6, 32), 	in a first state in which oscillating voltage for forming the oscillating magnetic field is applied to the first LC circuit, the diode of the parallel connection assembly functions as a short- circuit such that the resonance frequency of the first LC circuit becomes a first resonance frequency (Fig. 7a, Column 5 lines 51-61), and 	in a second state in which the oscillating voltage is not applied to the first LC circuit, the diode of the parallel connection assembly functions as capacitance such that the resonance frequency of the first LC circuit becomes a second resonance frequency that is different from the first resonance frequency (Fig. 7b, Column 5 line 62-Column 6 line 18).
With reference to claim 9, Flugan further teaches the parallel connection assembly is provided in a loop- shaped circuit portion including an inductor and a capacitor of the first LC circuit (Fig. 6).	With reference to claim 10, Flugan further teaches the first LC circuit includes: an inductor; a capacitor connected in parallel to the inductor; and the parallel connection assembly connected serially to the inductor or the capacitor (Fig. 6).	With reference to claim 11, Flugan further teaches the first LC circuit includes: an inductor; a capacitor connected in parallel to the inductor; and the parallel connection assembly connected serially to the inductor or the capacitor (Fig. 6).	With reference to claim 12, Flugan further teaches the first LC circuit further includes a capacitor serially connected to the inductor (Fig. 6)	With reference to claim 13, Flugan further teaches further comprising one or more LC circuits electrically/magnetically coupled with the first LC circuit, wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPETP/ETP/avdApplication No.: NEWDocket No.: 1261-0255PUS1 Page 4 of 5 both formation of the oscillating magnetic field and reception of responses of the object relative to the oscillating magnetic field are performed by a plurality of circuits including the first LC circuit and the one or more LC circuits (Fig. 3).	With reference to claim 14, Flugan further teaches a connection point of a transmission system that applies oscillating voltage to form the oscillating magnetic field, and a connection point of a reception system that analyzes electrical signals corresponding to the responses are provided at a same position in one of the plurality of circuits (Fig. 3)	With reference to claim 15, Flugan further teaches in the plurality of circuits, a circuit at which a connection point of a transmission system that applies oscillating voltage to the plurality of circuits to form the oscillating magnetic field, is provided, is different from a circuit at which a connection point of a reception system that analyzes electrical signals corresponding to the responses is provided (Fig. 3)	With reference to claim 16, Flugan further teaches a connection point of a transmission system that applies oscillating voltage to the plurality of circuits to form the oscillating magnetic field, and a connection point of a reception system that analyzes electrical signals corresponding to the responses are provided at difference places in a same circuit (Fig. 6).	With reference to claim 17, Flugan further teaches in the first state, the connection point of the reception system enters into a shorted state due to the parallel connection assembly  (Fig. 7a, Column 5 lines 51-61).	With reference to claim 18, Flugan further teaches a second LC circuit that receives responses of the object relative to the oscillating magnetic field (Fig. 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugan as applied to claim 1 above, and further in view of Yang et al. (US 2018/0074140 A1), hereinafter referred to as Yang.	With reference to claim 2, Flugan teaches all that is required as explained above, however is silent with regards to a carrier lifetime shorter than a predetermined time.	Yang teaches the diode of the parallel connection assembly is a diode, a reverse recovery time of which or a carrier lifetime of which is shorter than a predetermined time (¶0038).	It would have been obvious to one of ordinary skill of the art at the time the invention was filed to use the teaching of Yang with the apparatus of Flugan so as to enable fast switching.
With reference to claim 3, Yang further teaches the diode of the parallel connection assembly is a fast recovery diode (¶0038).	With reference to claim 4, Yang further teaches the predetermined time is 100 microseconds or less (¶0038).	With reference to claim 5, Yang further teaches the predetermined time is 10 microseconds or less (¶0038).	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugan as applied to claim 1 above, and further in view of Duraiswamy et al. (“Switching Circuit for RF Coil Ring-down Time Reduction in Pulsed EPR Spectrometer”), hereinafter referred to as Duraiswamy.	Flugan teaches all that is required, however is silent with regards to a Schottky barrier diode.	Duraiswamy teaches the diode of the parallel connection assembly is a Schottky barrier diode (Section III. B).
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to use the teaching of Duraiswamy with the apparatus of Flugan so as to have a shorter carrier life time.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugan as applied to claim 1 above, and further in view of Viti (US 2003/0080801 A1).	Flugan teaches all that is required as explained above, however is silent with regards to using two different types of diodes.	Viti teaches the parallel connection assembly includes two different types of diodes which are connected, in parallel and in reverse direction, to each other (¶0031).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Viti with the apparatus of Flugan so as to improve image quality (¶0007)	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugan as combined above as applied to claim 7 above, and further in view of Yoshii (US 2017/0256989 A1).	Flugan as combined above teaches all that is required,  however is silent that one of the diodes is a Schottky barrier diode.	Wang further teaches one of the two diodes is a silicon diode (d1) and one of the two diodes is a PIN diode (D2).	Yoshii teaches the functional equivalence of silicon diodes and Schottky diodes (¶0058).	It would have been obvious to one of ordinary skill of the art at the time the invention was made to use the teaching of Yoshii to replace a silicon diode in Flugan as combined above with a Schottky diode.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kim et al. (US 6,291,994 B1) teaches active Q-damping sub-system using nuclear quadrupole resonance and nuclear magnetic resonance for improved contraband detection.
Sauer et al. (US 2005/0030029 A1) teaches aancellation of ringing in magnetic resonance utilizing a composite pulse.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852